

EXHIBIT 10.1


















HAEMONETICS CORPORATION


2005 LONG-TERM INCENTIVE COMPENSATION PLAN


PERFORMANCE SHARE UNIT AGREEMENT




WITH


Christopher Simon











--------------------------------------------------------------------------------








HAEMONETICS CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN






THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”), dated as of June 29, 2016
(“Grant Date”) by and between Haemonetics Corporation, a Massachusetts
Corporation (“Company”), and Christopher Simon (“Employee”), is entered into as
follows:


WHEREAS, the Company has established the Haemonetics Corporation 2005 Incentive
Compensation Plan, as amended, (“Plan”), a copy of which has been provided to
Employee, and which Plan is made a part hereof; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has determined that the Employee shall be granted a Performance
Share Unit award pursuant to Article 10 (Other Stock Unit Awards) of the Plan
with respect to the Company’s $0.01 par value Common Stock (“Stock”), subject to
the restrictions as hereinafter set forth;


NOW, THEREFORE, the parties hereby agree as follows:




1.    Grant of Performance Share Units.


Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee a target award (“Target Award”) of 26,210
Performance Share Units (“PSUs”). Each unit represents the right to receive one
share of Stock. Subject to satisfaction of the terms and conditions of this
Agreement and the Plan, the PSUs shall be settled in Stock. No dividend
equivalent rights are payable with respect to the PSUs.


2.    Vesting Schedule.


(a) Vesting. The interest of the Employee in the PSUs shall vest, if at all, on
May 10, 2019, (the “Maturity Date”) according to the vesting schedule on
Schedule A (“Vesting Schedule”), and also conditioned upon the Employee’s
continued employment with the Company through the Maturity Date.


(i)
Calculation of Revenue Metric. The Revenue Performance Metric is determined by
comparing Revenue to the Target Revenue on Schedule A. “Revenue” equals fiscal
2019 revenue determined in accordance with GAAP. Both Target Revenue and Revenue
may be adjusted by the Committee to reflect mergers, acquisitions and divestures
completed



- 1 -

--------------------------------------------------------------------------------





during the Performance Period and changes in GAAP which affect the comparability
of results.


(ii)
Calculation of Operating Income Metric. The Operating Income Metric is
determined by comparing Operating Income to the Target Operating Income on
Schedule A. “Operating Income” equals fiscal 2019 operating income determined in
accordance with GAAP excluding cash severance, restructuring charges,
restructuring related spending, non-cash charges related to transformation
activity, impairment charges, and deal amortization. Both Operating Income and
Target Operating Income may be adjusted by the Committee to reflect mergers,
acquisitions and divestures completed during the Performance Period and changes
in the Company’s accounting practices and changes in GAAP which affect the
comparability of results.



(iii)
Calculation of Expense Metric. The Expense Metric is determined by comparing the
General and Administrative Expense as a percentage of revenue, as determined in
accordance with the Company’s accounting practices, to the Target Expense on
Schedule A. “General and Administrative Expense” equals selling, general and
administrative expense reported on the Company’s fiscal 2019 GAAP income
statement, minus all expenses in that item related to sales and marketing in the
Company’s accounting records. Both revenue and selling, general and
administrative expense may be adjusted by the Committee to reflect mergers,
acquisitions and divestures completed during the Performance Period and changes
in the Company’s accounting policies and changes in GAAP which affect
comparability of results.



(iv)
Calculation of Customer Facing Metric. The Customer Facing Metric is determined
by comparing the number of full time employment positions at the Company and its
subsidiaries which are primarily engaged in sales, sales support, business
development, clinical sales, donor sales, field service, global maketing, market
intelligence, patience sales, software implementation, product and regional
marketing and customer service, including software and hardware maintenance, and
excluding all others such as Franchise Marketing, legal Enterprise Information
Technology, Human Resources, Finance, Procurement, Regulatory, Quality,
Manufacturing, Research and Development.



(v)
Weighting of Metrics. In calculating the Share Payout, the Committee shall weigh
each of the four Performance Metrics in accordance with the “Weight” column on
Schedule A.



(vi)
Profit Requirement. Notwithstanding the satisfaction of the Performance Metrics
and the employment requirement, no Share Payout shall be made



- 2 -

--------------------------------------------------------------------------------





under this Agreement unless the Company achieves positive net income of at least
one (1) dollar ($1.00) for the Performance Period (the “Profit Requirement”).


(vii)
Negative Discretion. The Committee may exercise negative discretion consistent
with Section 162(m) of the Code to reduce the payment under this Agreement.



(viii)
Payment Timing. Subject to any earlier payment made under Section 2(f) below,
any Share Payout shall be made by the Company in a single payment of shares of
Stock (subject to applicable tax withholding) no earlier than the Maturity Date
and later than July 31, 2019 following certification by the Committee of the
achievement of the Profit Requirement.



(b) Employment Required. Except as otherwise provided in this Section 2, if the
Employee ceases to be an employee of the Company prior to the Maturity Date, the
PSUs granted to the Employee hereunder shall not vest and instead shall be
forfeited. In such event, vesting shall not be pro-rated between the Grant Date
and the Maturity Date.


(c) Disability. If such termination of employment is because of the Employee’s
Disability while in the employ of the Company, then the continued employment
requirement for the Employee shall cease to apply and the Profit Requirement for
the PSUs shall be determined as of the End of the Performance Period and paid in
accordance with Section 2(a) above; provided, however, that number of shares of
Stock paid to the Employee shall be multiplied by a fraction, the numerator of
which is the number of days elapsed from the Grant Date to the date of the
Employee’s Disability, and denominator of which is 1095.


(d) Death. If the termination of employment is because of the death of the
Employee while in the employ of the Company, then the continued employment
requirement for the Employee shall cease to apply and the Profit Requirement for
the PSUs shall be determined as of the End of Performance Period and paid in
accordance with Section 2(a) above; provided, however, that the number of shares
of Stock to be paid to the Employee’s estate shall be multiplied by a fraction,
the numerator of which is the number of days elapsed from the Grant Date to the
date of the Employee’s death, and the denominator of which is 1095.


(e) Qualifying Retirement. If such termination of employment is because of the
Employee’s Qualifying Retirement while in the employ of the Company, then the
continued employment requirement for the Employee shall cease to apply and the
Profit Requirement for the PSUs shall be determined as of the End of the
Performance Period and paid in accordance with Section 2(a) above; provided,
however, that the number of shares of Stock to be paid to the Employee shall be
multiplied by a fraction, the numerator of which is the number of days elapsed
from the Grant Date to the date of the Employee’s Qualifying Retirement, and the
denominator of which is 1095.




- 3 -

--------------------------------------------------------------------------------





(f) Change in Control. Notwithstanding anything to the contrary contained in any
employment agreement, severance agreement or Change in Control agreement between
the Company and the Employee, if a Change in Control of the Company occurs prior
to the Maturity Date and while the Employee is in the employ of the Company,
then the continued employment requirement for the Employee shall cease to apply
and the Share Payout as a Percentage of Target Award for the PSUs shall be
determined in accordance with Section 2 above adjusted pro rata to reflect
partial fiscal year, if necessary; provided, however, that the achievement of
the Profit Requirement shall be determined by reference to the Company’s
achievement of the Profit Requirement as the close of the fiscal year quarter
occurring on or immediately before the Change in Control and any Share Payout
shall be made in a single payment of shares of Stock (subject to applicable tax
withholding) no earlier than the date of the Change in Control and no later than
ten (10) calendar days after the date of the Change in Control.


(g)    Special Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:


(1) “Change in Control” means the earliest to occur of the following events.


(A) a person, or any two or more persons acting as a group, and all affiliates
of such person or persons, who prior to such time owned less than thirty-five
percent (35%) of the then outstanding shares of the Common Stock, shall acquire
such additional shares of the Common Stock in one or more transactions, or
series of transactions, such that following such transaction or transactions
such person or group and affiliates beneficially own thirty-five percent (35%)
or more of the Common Stock outstanding,


(B) closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity, and


(C) the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or survivor
entity described above shall be determined exclusively by reference to the
shares of the successor or survivor entity which result from the beneficial
ownership of shares of Common Stock by the persons described above immediately
before the consummation of such transaction.


Notwithstanding the foregoing, none of the above events or conditions shall
constitute a Change in Control for purposes of this Agreement unless the event


- 4 -

--------------------------------------------------------------------------------





or condition also constitutes a “Change in Control Event” for purposes of Treas.
Reg. §1. 409A-3(i)(5).


(2) “Disability” has the meaning given it in Article 2 of the Plan; provided,
however, that the Employee must also be considered to be “disabled” for purposes
of Treas. Reg. §1.409A-3(i)(4).


(3) “Performance Period” shall mean the three (3) year period beginning on April
3, 2016 and ending on March 30, 2019 (the “End of the Performance Period”).


(4) “Qualifying Retirement” shall mean that the Employee voluntarily retires
from the employ of the Company at or after both attaining age fifty-five (55),
completing five (5) consecutive years of service. For purposes of this
Agreement, a “year of service” shall mean a twelve (12) month period of
continuous full-time employment with the Company (determined without regard to
any breaks in service due to any paid leave of absence or any unpaid leave of
absence authorized in writing by the Company).


3.    Restrictions, Forfeiture and Clawback.


(a) No Transfer. The PSUs granted hereunder may not be sold, transferred,
pledged, assigned, encumbered, or otherwise alienated or hypothecated.


(b) Forfeiture. Except as provided for in Section 2, if the Employee’s
employment with the Company terminates for any reason, the balance of the PSUs
subject to the provisions of this Agreement which have not vested at the time of
the Employee’s termination of employment shall be forfeited by the Employee, and
the Employee shall have no future rights with respect to any such unvested PSUs.


(c) Clawback. This award and any resulting payment or Shares is subject to
set-off, recoupment, or other recovery or “clawback” as required by applicable
law or by any Company policy on the clawback of compensation, as amended from
time to time.


4.    Delivery of Shares.


The means of settlement of vested PSUs is that the Company shall deliver to the
Employee a certificate or certificates, or at the election of the Company make
an appropriate book entry, for the number of shares of Stock equal to the number
of the Employee’s PSUs that vest and are payable as specified in Section 2. An
Employee shall have no further rights with regard to PSUs once the underlying
Stock has been so delivered.
    
5.    Employee Shareholder Rights.


Neither the Employee nor any person claiming through the Employee, will have any
of the rights or privileges of a stockholder of Haemonetics with respect to the
PSUs unless and until Stock has


- 5 -

--------------------------------------------------------------------------------





been issued, recorded on the records of the Company or its transfer agent, and
delivered to the Employee. No dividend equivalents shall be paid on PSUs with
respect to any cash dividends declared during any periods of time prior delivery
of the shares of Stock.


6.    Adjustments or Changes in Capitalization.


Adjustments as a result of changes in corporate capitalization and the like or
as a result of a corporate transaction shall be made in accordance with Article
4 of the Plan.


7.    Disability or Death of Employee.


Any Stock delivered pursuant to Section 4 shall be delivered to the Employee if
legally competent or to a legally designated guardian or representative if the
Employee is legally incompetent. If the Employee is not then living, the Stock
shall be delivered to the representative of the Employee’s estate.


8.    Taxes.


The Employee acknowledges and agrees that any income or other taxes due from the
Employee with respect to the PSUs issued pursuant to this Agreement, including
Social Security and Medicare taxes that may be owed on account of the vesting of
the PSUs (unless the Company elects to withhold such payroll taxes at a later
time in accordance with applicable law), and federal, state and local income
taxes that may be owed on account of payment of the PSUs, shall be the
Employee’s responsibility. By accepting this grant, the Employee agrees and
acknowledges that the Company promptly may withhold from the Employee’s
compensation, including but not limited to Stock delivered pursuant to Section
4, the amount of taxes the Company is required to withhold pursuant to this
Agreement, unless the Employee shall satisfy such withholding obligation to the
Company as provided in Article 17 of the Plan.


9.    Data Privacy Consent.
As a condition of the grant, the Employee consents to the collection, use and
transfer of the Employee’s personal data as described in this Section 9. The
Employee understands that the Company and its subsidiaries hold certain personal
information about the Employee, including the Employee’s name, home address and
telephone number, date of birth, social insurance (or security) number or
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company (or any of its subsidiaries), details of all
options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
purpose of implementing, managing and administering the Plan (“Data”). The
Employee further understands that the Company and/or a subsidiary may transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
that the Company and/or a subsidiary may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the United


- 6 -

--------------------------------------------------------------------------------





States or Canada, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. The Employee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Data to a broker or other third party with whom the Employee
may elect to deposit any shares of Common Stock acquired pursuant to the Plan as
may be required for the administration of the Plan and/or the subsequent holding
of shares of Common Stock on the Employee’s behalf. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to it or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Employee’s local Human Resources representative. Refusal or
withdrawal of consent may, however, affect the Employee’s ability to exercise or
realize benefits from the grant or the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that the Employee may contact the Employee’s local Human
Resources representative.
10.    Miscellaneous.


(a) Enforcement. The Company shall not be required (i) to transfer on its books
any shares of Stock of the Company which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.


(b) Further Acts. The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.


(c) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to the Employee at her/his
address then on file with the Company.


(d) No Guarantee of Employment. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to bind the
Company to grant the Employee any right to remain an Employee of the Company
during the vesting period or otherwise.


(e) Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof. The
Agreement is subject to and shall be construed in accordance with the terms of
the Plan, and words or phrases defined in the Plan shall have the same meaning
for purposes of this Agreement unless the context clearly requires otherwise.




- 7 -

--------------------------------------------------------------------------------





(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal law, without regard to applicable conflicts of laws.


[Remainder of this page intentionally left blank]


- 8 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Employee has accepted this agreement,
all as of the Grant Date first above written.




HAEMONETICS CORPORATION






_________________________








_________________________
Signature of Employee


__________________________
Date:


  
RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS






- 9 -

--------------------------------------------------------------------------------


Schedule A








Performance Metrics
Performance Targets
Weight
Target Revenue (millions)


$908.0
$910.4
$912.8
$915.2
$917.6
$920.0
$922.0
$924.0
$926.0
$928.0
$930.0
33.3%
Target Operating Income (millions)
$144.1
$149.3
$154.5
$159.6
$164.8
$170.0
$171.0
$172.0
$173.0
$174.0
$175.0
33.3%
Target Expense (percentage of GAAP revenue)
16%
15.7%
15.4%
15.1%
14.8%
14.5%
14.2%
13.9%
13.6%
13.3%
13%
16.7%
Target Customer Facing Positions
737
739
740
742
743
745
746
748
749
750
752
16.7%
Payout Percentage
50%
60%
70%
80%
90%
100%
110%
120%
130%
140%
150%
-





Performance results in between levels shall be interpolated linearly (e.g. 95%
performance, 95% payout; 115% performance, 115% payout).


In calculating the Share Payout, the Committee shall weigh each of the four
Performance Metrics in accordance with the “Weight” column.






- 0 -